Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for allowable subject are as follows: The prior art, alone or in combination, fails to disclose or suggest creating dried samples of organic solid waste, analyze the mixture with a laser particle size analyzer and use specific equations that relate to fractal theory to determine two dimensional fractal dimensions for the sample as well as total organic carbon of each sample. 
The nearest prior art found by the examiner: 
Laszlo et al. “Fractal approach of activated carbons from solid waste materials” which discloses deriving fractal dimensions from soil waste samples through laser particle size analysis however fail to disclose using the same mathematical method steps. 
Li et al. “Fractal features of soil particle size and distributions and their potential as an indicator of Robinia pseudoacacia invasion” disclosed deriving fractal dimensions from a soil sample but fails to disclose determining total organic carbon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877